Citation Nr: 0731334	
Decision Date: 10/04/07    Archive Date: 10/16/07	

DOCKET NO.  06-02 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for chronic tinnitus. 

2.  Entitlement to an effective date earlier than January 11, 
2006 for the award of a 70 percent evaluation for post-
traumatic stress disorder, to include consideration of an 
initial evaluation in excess of 50 percent for the period 
from May 30, 2002 to January 11, 2006. 

3.  Entitlement to an effective date earlier than January 11, 
2006 for the award of a total disability rating based upon 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of November 2003, March 2004, October 2004, and 
April 2006 decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Fort Harrison, Montana.

Upon review of this case, it would appear that the veteran 
has chosen not to perfect his appeal regarding the issue of 
an increased evaluation for service connected bilateral 
hearing loss.  Similarly clear is that the veteran is not 
seeking a current evaluation in excess of 70 percent for his 
service-connected post-traumatic stress disorder.  
Accordingly, those issues are not currently before the Board.  


FINDINGS OF FACT

1.  Chronic tinnitus is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the veteran's period of 
active military service.  

2.  During the period from May 30, 2002 to May 21, 2005, the 
veteran's service-connected post-traumatic stress disorder 
was productive of no more than occupational and social 
impairment, with reduced reliability and productivity.  
During this period the veteran worked many hours on his 
ranch.

3.  Beginning on May 21, 2005, the veteran's post-traumatic 
stress disorder was productive of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due 
to, among other things, difficulty in adapting to stressful 
circumstances, including work or a work-like setting, and an 
inability to establish and maintain effective relationships.  

4.  Prior to May 21, 2005, the veteran's service-connected 
disabilities, consisting at the time of post-traumatic stress 
disorder, evaluated as 50 percent disabling, and chloracne, 
evaluated as 10 percent disabling, when taken in conjunction 
with his education and occupational experience, were 
insufficient to preclude his participation in all forms of 
substantially gainful employment.  

5.  Beginning on May 21, 2005, the veteran's service-
connected disabilities, when taken in conjunction with his 
education and occupational experience, were sufficient to 
preclude his participation in all forms of substantially 
gainful employment.  


CONCLUSIONS OF LAW

1.  Chronic tinnitus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  

2.  The criteria for an initial evaluation in excess of 
50 percent for post-traumatic stress disorder during the 
period from May 30, 2002 to May 21, 2005 have not been met.  
38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 
4.130 and Part 4, Diagnostic Code (Code) 9411 (2007).

3.  An effective date of May 21, 2005, but no earlier, for 
the award of a 70 percent evaluation for post-traumatic 
stress disorder is warranted.  38 U.S.C.A. §§ 1155, 5110 
(West 2002); 38 C.F.R. §§ 3.400, 4.130 and Part 4, Code 9411 
(2007).  

4.  An effective date of May 21, 2005, but no earlier, for 
the award of a total disability rating based upon individual 
unemployability due to service-connected disability is 
warranted.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions, 
including those raised at a hearing before the undersigned 
Veterans Law Judge in June 2007; service medical records; VA 
and private treatment records and examination reports; and 
various statements from the veteran's friends and/or 
acquaintances.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the veteran's claims, 
and what the evidence in the claims file shows, or fails to 
show, with respect to each claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober 
14 Vet. App. 122, 128-30 (2000).  

Service Connection

The veteran in this case seeks service connection for chronic 
tinnitus.  In that regard, service connection may be 
established for disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2007).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of chronic tinnitus.  At the time of a service 
separation examination in October 1969, the veteran's ears 
were entirely within normal limits, and no pertinent 
diagnosis was noted.  

A private audiometric examination conducted in June 2000 was 
similarly negative for evidence of chronic tinnitus.  In 
point of fact, the earliest clinical indication of the 
potential presence of chronic tinnitus is revealed by a 
private audiometric examination dated in January 2001, more 
than 30 years following the veteran's discharge from service, 
at which time he complained of "some tinnitus."  

The Board observes that, at the time of a VA fee-basis 
audiometric examination in May 2004, it was noted that the 
veteran had lived on a ranch both before and after service, 
and worked as a heavy equipment mechanic following his 
discharge.  Significantly, the veteran reported "loud noise 
exposure" to equipment such as diesels, turbos, compressors, 
power tools, and tractors.  Also noted was exposure to 
graters, snowplows, welders, rock crushers, and various other 
pieces of heavy equipment.  While during the course of the 
examination, the veteran complained of bilateral extreme 
periodic tinnitus for the past 10 years, in the opinion of 
the examining audiologist, it was "not likely" that the 
veteran's tinnitus was service-related, inasmuch as it was 
"periodic" in nature.  

The Board notes that, in a February 2007 addendum to a 
February 2006 VA fee-basis audiometric examination, it was 
noted that, based on a review of the veteran's claims folder, 
he had stated in 2004 that his tinnitus had not occurred 
until the 1990's.  Accordingly, it was "less likely" that the 
veteran's tinnitus had been caused by service.  Further noted 
was that the veteran had reported working as a heavy 
equipment mechanic following his discharge, with further loud 
noise exposure during the course of various recreational 
activities.  Under the circumstances, it was "more likely" 
that the veteran's tinnitus had originated from those 
environments than from his service.  

The Board acknowledges the veteran's assertions presented on 
appeal, which relate his tinnitus to service.  But, based on 
the aforementioned, the Board is unable to reasonably 
associate the veteran's tinnitus, first persuasively 
documented many years following service discharge, with any 
incident or incidents of his period of active military 
service.  The veteran's assertions, without competent medical 
evidence, cannot establish service connection.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to 
substantiate the claim.  Lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Accordingly, the preponderance of the evidence weighs against 
the claim and the benefit-of-the-doubt doctrine is not 
applicable.  The claim of entitlement to service connection 
for chronic tinnitus is denied.

Earlier Effective Date & Increased Rating 

Turning to the issue of an effective date earlier than 
January 11, 2006 for the award of a 70 percent evaluation for 
post-traumatic stress disorder, the Board notes that 
disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.

While the Board must consider the veteran's medical history 
as required by various provisions under 38 C.F.R. Part 4, 
including § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991)], the regulations do not give past medical reports 
precedence over current findings.  

As regards the assignment of an earlier effective date, the 
Board notes that, pursuant to the provisions of 
38 U.S.C.A. § 5110(a), "unless specifically provided 
otherwise in this chapter . . . a claim for increase(d) 
compensation . . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).  
Section 5110(b)(2) then "specifically provides otherwise" by 
stating as follows:  "The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability has 
occurred, if the application is received within one year from 
such date."  38 U.S.C.A. § 5110(b); see also 
38 C.F.R. § 3.400(o)(1)(2) (effective date of award of 
increased rating is the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if the claim is received within one year from such 
date, otherwise, date of receipt of claim); Swanson v. West, 
12 Vet. App. 442, 447 (1999); Hazan v. Gober, 10 Vet. App. 
511, 520 (1997).  

Put somewhat more simply, the effective date of an evaluation 
and award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase is 
the date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400.  

In the present case, the veteran's original claim for service 
connection for post-traumatic stress disorder was received on 
May 30, 2002.

Of note, VA and non-VA medical reports dated in 2002 show 
treatment for PTSD and that the veteran grieved the loss of a 
child.  The reports also show that he worked extremely hard 
on his ranch.  In an October 2002 statement, while R.B., 
Ph.D., noted that the veteran's GAF score was 40-45, he also 
noted that the veteran should be examined further by VA.

At the time of a VA psychiatric examination in October 2003, 
it was noted that the veteran was somewhat socially 
withdrawn, though he did present in a reasonably social 
fashion.  No unusual behaviors or mannerisms were observed, 
and the veteran was both open and verbal during the 
diagnostic interview.  Noted at the time was that the veteran 
did not appear to be guarded or defensive.  His speech was 
understandable, and he spoke in complete sentences.  
According to the examiner, he was unable to detect any 
evidence of cognitive difficulties.  Grooming and hygiene 
were satisfactory, and the veteran was both alert and well 
oriented.  

When questioned, the veteran gave a "long work history" as a 
diesel mechanic, a job at which he had worked for 30 years.  
According to the veteran, he had terminated his employment at 
the age of fifty-five because he was "having more difficulty 
managing his post-traumatic stress disorder symptoms."  More 
specifically, the veteran indicated that, as a result of his 
post-traumatic stress disorder, he found himself highly 
distractible on the job, and, as a result, was fearful of 
making mistakes.  When further questioned, the veteran stated 
that, after leaving his job as a mechanic, he returned to his 
family's ranch, where he currently lived.  However, he did 
not have enough to do on the ranch, and, as a result, had 
experienced an increase in his post-traumatic stress disorder 
symptomatology.  

On mental status examination, the veteran's voice was low in 
volume, but normal in rate.  During the course of the 
examination, he maintained good eye contact.  The veteran's 
affect was described as subdued, and he rarely smiled.  His 
underlying mood appeared to be one of moderate anxiety.  
Noted at the time of examination was that the veteran had 
mild difficulty with concentration, and, on several 
occasions, would lose track of his thoughts.  Psychomotor 
activity appeared to be within normal limits, and his memory 
was functionally intact.  Noted at the time of examination 
was that the veteran's thinking was logical and goal-
oriented, and that there were no indications of a thought 
disorder.  

In the opinion of the examiner, a Global Assessment of 
Functioning Score of 50 to 55 was most descriptive of the 
veteran's current functioning, as well as his functioning 
over the course of the past year.  Further noted was that the 
veteran would be capable of following simple directions, 
though, with his reduced concentration, he might have some 
difficulty with detailed instructions.

In a rating decision of November 2003, the RO granted service 
connection (and a 50 percent evaluation) for post-traumatic 
stress disorder, effective from May 30, 2002, the date of the 
veteran's original claim for service connection.  

In correspondence of November 2003, a Veterans Outreach 
Counselor indicated that, since his return from Vietnam, the 
veteran had been successful in his employment and in his 
relationship with his spouse.  However, he had become a 
workaholic, working at times sixteen hours a day.  According 
to the outreach counselor, the veteran had found employment 
which allowed him to work a "graveyard" or swing shift in 
order to minimize his contact with others.  However, even 
that had become pretty stressful, with the result that the 
veteran was currently "self-employed" as a rancher on his 
property.  

In correspondence of April 2004, a private counselor wrote 
that, while the veteran was no longer able to maintain full 
employment due to his difficulties in concentration and 
attention, he had nonetheless kept constantly busy working 
around his property near the remote community of Hayes, 
Montana.  In the opinion of the counselor, the veteran was 
"severely compromised" by his post-traumatic stress disorder 
symptomatology.  Moreover, he was no longer able to maintain 
occupational stability due to symptoms of post-traumatic 
stress disorder.  Accordingly, in the opinion of the 
counselor, the prognosis was "guarded" with regard to the 
veteran's ability to return to work.

At the time of a subsequent VA psychiatric examination in 
August 2004, it was once again noted that the veteran was 
polite and courteous, though somewhat socially withdrawn 
throughout the psychiatric interview.  The veteran was 
described as open and verbal, and did not appear to be either 
guarded or defensive.  He expressed himself well during the 
interview, speaking in complete sentences with speech which 
was easily understood.  According to the examiner, he was 
unable to detect any cognitive difficulties.  Grooming and 
hygiene were described as satisfactory, and the veteran was 
both alert and well oriented.  

On mental status examination, the veteran's voice was again 
low in volume but normal in rate.  Eye contact was described 
as "marginally avoidant."  The veteran's affect was subdued, 
and he rarely smiled during the course of the interview.  
According to the examiner, the veteran's underlying mood was 
one of anxiety and fear.  Moreover, he demonstrated mild 
concentration problems, in that he had some difficulty 
tracking the conversation.  Noted at the time of examination 
was that the veteran's memory appeared to be functionally 
intact.  His thinking was logical and goal-oriented, and 
there were no indications of any thought disorder.  

In the opinion of the examiner, a Global Assessment of 
Functioning Score of 50 was most descriptive of the veteran's 
current functioning.  While the veteran was intellectually 
capable, his reduced concentration and reduced stress 
tolerance would likely interfere with his ability to 
understand, remember, and carry out detailed instructions in 
an employment environment.  According to the examiner, the 
veteran did appear to be capable of understanding and 
carrying out simple two- or three-step instructions in a 
consistent fashion.  However, the veteran displayed 
significant difficulty in dealing with others.  When 
employed, he had always worked in the evenings, where he 
would not have to have contact with others in the job 
setting.  However, he did exhibit reasonably good social 
skills, and, accordingly, should be able to maintain some 
very brief and superficial contact with others.  While 
according to the examiner, the veteran did not appear capable 
of returning to his past work as a mechanic, he could perform 
jobs where he need follow only simple directions and have 
limited contact with others in the work place.

In a Mental Health Evaluation Follow-Up Questionnaire dated 
on May 21, 2005, a Veterans Outreach Counselor indicated that 
she was the veteran's primary care provider for his 
psychiatric condition.  Further noted was that she had 
recently reviewed the veteran's psychiatric reports and 
treatment records.  According to the veterans counselor, the 
veteran did experience occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals which 
interfered with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
expression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and/or the inability 
to establish and maintain effective relationships.  Further 
noted was that the veteran's current Global Assessment of 
Functioning Score was 45, where it had been for the past 
year.  

At the time of a VA psychiatric examination in September 
2005, the veteran's wife, who had accompanied him to the 
examination, described the veteran as "highly avoidant" of 
other people.  In fact, he had gotten to the point where he 
even avoided contact with his own family.  According to the 
veteran's spouse, the veteran never left home, and was now 
"socially isolated."  

On mental status examination, the veteran maintained only 
marginal eye contact, spending much of the session staring at 
the floor.  His affect was blunted, and he expressed little 
in the way of range of emotion.  Noted at the time of 
examination was that the veteran did not smile during the 
course of the psychiatric interview.  His underlying mood 
appeared to be one of dysphoria and anxiety, and he had some 
difficulty tracking the conversation, most likely as the 
result of concentration which appeared to be significantly 
impaired.  Noted at the time of examination was the veteran 
exhibited psychomotor retardation.  More specifically, there 
were often long pauses between questions and the veteran's 
responses.  His memory was difficult to judge, but was likely 
intact.  The veteran's thinking was described as logical and 
goal-oriented, and there were no indications of any thought 
disorder.  

In the opinion of the examiner, the veteran was suffering 
from severe post-traumatic stress disorder, which was "well 
supported" by signs, symptoms, and collateral information, as 
well as a past history of trauma.  According to the examiner, 
a Global Assessment of Functioning Score of 40 to 45 was most 
descriptive of the veteran's current functioning.  At 
present, the veteran's concentration was significantly 
reduced, with the result that he would have difficulty 
completing even simple work duties.  While he was 
intellectually capable, it was felt that the veteran's 
reduced concentration would prevent him from consistently 
understanding and carrying out work-related instructions.  
Moreover, he was extremely socially isolated, and would have 
difficulty interacting with others in the workplace on even a 
brief or superficial basis.  

Pursuant to applicable law and regulation, a 50 percent 
evaluation is warranted for service-connected post-traumatic 
stress disorder where there is occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as:  a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment, impaired abstract 
thinking; disturbances in motivation and mood; and/or 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130 and Part 4, 
Code 9411.  

A 70 percent evaluation requires evidence of deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activity; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and/or an inability to 
establish and maintain effective relationships.  Id.

Based on the aforementioned, it is clear that, during the 
period prior to May 21, 2005, the veteran's service-connected 
post-traumatic stress disorder was not more than 50 percent 
disabling.  While prior to that date, there was some evidence 
that the veteran had, in fact, experienced reduced 
reliability and productivity due to difficulty in 
understanding complex commands, memory impairment, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships, there was no indication that the veteran's 
psychiatric symptomatology had progressed to the point where 
a greater than 50 percent evaluation was in order.  
Significantly, while the veteran was not able to work as a 
diesel mechanic, he was still able to maintain a certain 
level of employment on his own ranch, a fact consistent with 
his Global Assessment of Functioning Scores of from 50 to 55, 
and a schedular rating of 50 percent.  

However, beginning on May 21, 2005, the date of the 
aforementioned correspondence from a Veterans Outreach 
Counselor, it became clear that the veteran's post-traumatic 
stress disorder symptomatology had increased in severity.  
That counselor, who described herself as the veteran's 
"primary care provider," and who had recently reviewed the 
veteran's psychiatric reports and treatment records, 
described the veteran as suffering from symptomatology very 
consistent with a 70 percent evaluation for post-traumatic 
stress disorder.  That symptomatology included deficiencies 
in most areas, such as work, school, family relationships, 
judgment, thinking, or mood, due to, among other things, 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting, and an inability to establish 
and maintain effective relationships.  According to the 
veteran's counselor, his Global Assessment of Functioning 
Score had decreased to 45.  

Based on the aforementioned, the Board is of the opinion 
that, for the period from May 30, 2002 to May 21, 2005, no 
more than a 50 percent evaluation was warranted for the 
veteran's service-connected post-traumatic stress disorder.  
However, beginning on that date, which is to say, May 21, 
2005, the veteran's psychiatric symptomatology had increased 
to the point where a 70 percent evaluation was in order.  

Turning to the issue of an effective date earlier than 
January 11, 2006 for the award of a total disability rating 
based upon individual unemployability, the Board notes that 
total disability ratings for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  Moreover, total disability ratings may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  

In the present case, a review of the record discloses that 
the veteran has completed high school.  Reportedly, the 
veteran has had occupational experience as a diesel engine 
mechanic, and last worked in 1999.  The veteran's service-
connected disabilities consist of post-traumatic stress 
disorder (now evaluated as 70 percent disabling, effective 
from May 21, 2005); chloracne evaluated as 10 percent 
disabling; and bilateral hearing loss, evaluated as 
noncompensably disabling.  

The veteran's claim for a total disability rating based upon 
individual unemployability was received in June 2004.  In a 
rating decision of April 2006, the RO granted entitlement to 
a total disability rating based upon individual 
unemployability effective from January 11, 2006, the date of 
the veteran's entry into a VA post-traumatic stress disorder 
inpatient treatment program.  Noted at the time was that, as 
of January 11, 2006, the veteran met the schedular 
requirements for a total disability rating based upon 
individual unemployability, and was shown to be unable to 
engage in substantially gainful employment.  

The Board observes that, at the time of the aforementioned VA 
psychiatric examination in October 2003, it was noted that, 
regarding the veteran's employment, he would be capable of 
following simple directions, though, given his reduced 
concentration, he might experience some difficulty with 
detailed instructions.  While it was "questionable" whether 
the veteran could perform his past work duties as a mechanic, 
he had a "good work ethic," and had been able to maintain 
employment for a number of years.  

At the time of a subsequent VA psychiatric examination in 
August 2004, it was noted that the veteran was 
"intellectually capable," though with his reduced 
concentration and stress tolerance, he would most likely 
experience some difficulty in his ability to understand, 
remember, and carry out detailed instructions.  Noted at the 
time was that the veteran did appear to be capable of 
understanding and carrying out simple two- or three-step 
instructions in a consistent fashion.  While the veteran had 
experienced significant difficulty in dealing with others, he 
did appear to have reasonably good social skills, and, 
therefore, should be able to maintain some very brief and/or 
superficial contact with others.  While it was true that the 
veteran might not be able to return to his past work as a 
mechanic, he could perform jobs where he need follow only 
simple directions and had only limited contact with others in 
the workplace.

As noted above, in a Mental Health Evaluation Follow-Up 
Questionnaire dated on May 21, 2005, a Veterans Outreach 
Counselor indicated that the veteran's psychiatric 
symptomatology was commensurate with what might best be 
described as a 70 percent evaluation.  That same counselor 
indicated that the veteran was suffering from a post-
traumatic stress disorder best represented by a Global 
Assessment of Functioning Score of 45, which rendered him 
unemployable, which is to say, productive of impairment of 
mind and body sufficient to render it impossible for him to 
follow a substantially gainful occupation.  

Pursuant to the above action, the veteran is now in receipt 
of a 70 percent evaluation for post-traumatic stress disorder 
effective from May 21, 2005, the date of the aforementioned 
Mental Health Evaluation Follow-Up Questionnaire.  
Accordingly, as of that date, he meets the schedular 
requirements for an award of a total disability rating based 
upon individual unemployability.  Based upon a full review of 
the pertinent evidence of record, and with the resolution of 
all reasonable doubt in the veteran's favor, the Board is of 
the opinion that, as of May 21, 2005, the veteran was, in 
effect, individually unemployable due primarily to his 
service-connected post-traumatic stress disorder.  This is to 
say that, effective from that date, the veteran's service-
connected disabilities, and, in particular, his post-
traumatic stress disorder, were sufficient to preclude his 
participation in any form of substantially gainful 
employment.  Accordingly, a total disability rating based 
upon individual unemployability due to service-connected 
disability is warranted effective from May 21, 2005.  

As noted above, the veteran's claim for a total disability 
rating based upon individual unemployability was received in 
June 2004.  However, and as previously noted, the effective 
date of an evaluation and award of compensation based on a 
claim for increase is the date of receipt of claim, or the 
date entitlement arose, whichever is later.  
38 C.F.R. § 3.400.  In the case at hand, the veteran's 
"entitlement arose" no earlier than May 21, 2005, the date on 
which he first met the schedular requirements for a total 
disability rating, and was shown to be completely incapable 
of engaging in substantially gainful employment.  Under the 
circumstances, an effective date earlier than May 21, 2005 
for the award of a total disability rating based upon 
individual unemployability is not warranted.

In this case, the Board is cognizant of the veteran's 
assertions that an effective date to 1999 is warranted.  
Nonetheless, as set forth above, the evidence does not 
substantiate his assertions.  The evidence shows that the 
veteran's claim was not received until May 2002, the criteria 
for the assignment of a 70 percent rating were not met until 
May 21, 2005, and that the criteria for the assignment of a 
total rating based on individual unemployability were not met 
until May 21, 2005.  As such, the appeal is granted to this 
extent and no more.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.  

In the present case, in correspondence of December 2003, 
January, March, May, and July 2004, March 2005, and January, 
March, September, and October 2006, the RO provided notice to 
the veteran regarding what information and evidence was 
needed to substantiate his claims for service connection and 
earlier effective dates, as well as what information and 
evidence should be submitted by him, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession pertaining to his claims.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as numerous VA and 
private inpatient and outpatient treatment records and 
examination reports, and the transcript of a videoconference 
hearing before the undersigned Veterans Law Judge.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the veteran by the order of events in this case.  See 
Bernard v. Brown, 14 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).



ORDER

Service connection for chronic tinnitus is denied.  

An effective date of May 21, 2005, but no earlier, for the 
award of a 70 percent evaluation for post-traumatic stress 
disorder is granted, subject to those regulations governing 
the payment of monetary benefits.  

An effective date of May 21, 2005, but no earlier, for the 
award of a total disability rating based upon individual 
unemployability is granted, subject to those regulations 
governing the payment of monetary benefits.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


